Citation Nr: 0935482	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability, including as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from September 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  Although the Veteran initially 
requested a Travel Board hearing when he perfected a timely 
appeal on his claim in April 2008, the Veteran subsequently 
withdrew his hearing request in December 2008.  See 38 C.F.R. 
§ 20.704 (2008).

The Board observes that, in a July 2008 rating decision, the 
RO denied a claim of clear and unmistakable error (CUE) in a 
December 8, 1960, rating decision which denied, in pertinent 
part, a claim for a disability rating greater than 10 percent 
for bilateral pes planus.  This decision was not appealed and 
is now final.  See 38 U.S.C.A. § 7105 (West 2002).  In an 
August 2009 Informal Hearing Presentation, the Veteran, 
through his service representative, presented a new claim of 
CUE in a December 8, 1960, rating decision which denied, in 
pertinent part, a claim for a disability rating greater than 
10 percent for bilateral pes planus.  Accordingly, this claim 
is referred to the RO for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current vascular disease of the bilateral 
legs was not incurred in active service or caused or 
aggravated by his service-connected bilateral pes planus.


CONCLUSION OF LAW

A bilateral leg disability was not incurred in active 
service; it was not caused or aggravated by service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in July 2007, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service, including 
as secondary to service-connected bilateral pes planus, and 
noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a bilateral 
leg disability, including as secondary to service-connected 
bilateral pes planus.  Thus, any failure to develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the July 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In response, the Veteran notified 
VA later in July 2007 that he had no more information or 
evidence to submit in support of his claim.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service, including as secondary to service-
connected bilateral pes planus.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his current bilateral leg 
disability is related to active service, including as 
secondary to service-connected bilateral pes planus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in August 1940, clinical 
evaluation was normal.  The Veteran was not treated for a 
bilateral leg disability during active service.  At his 
separation physical examination in June 1945, clinical 
evaluation was normal except for second degree bilateral pes 
planus.

The Veteran's AGO Form 53-55 shows that his military 
occupational specialty (MOS) was motion picture 
projectionist.  He served in the Guadalcanal and Northern 
Solomons campaigns.  His medals included the Asiatic-Pacific 
Service Medal.  He also was awarded the Combat Infantryman 
Badge.

The post-service medical evidence shows that, on private 
orthopedic examination in November 1946, the Veteran 
complained of bilateral foot pain which radiated into his 
calves on prolonged walking or standing.  Physical 
examination showed a normal gait, first degree pes planus 
with very mild bulging of the inner borders of the feet, and 
no other deformities.  It was noted that the Veteran "has a 
marked tendency to exaggerate his symptoms and lists symptoms 
that would be anatomically and physiologically impossible."  
The diagnosis was first degree bilateral pes planus with mild 
bulging of inner borders.

On VA examination in October 1960, the Veteran complained of 
intermittent aching in the insteps of his feet which radiated 
up to his calves "with excess standing."  Physical 
examination showed no evidence of pronation in either foot, 
extremely minimal depression of the longitudinal arches of 
both feet which was consistent with first degree pes planus, 
and no evidence of calluses, depression of the metatarsal 
arch of either foot, or edema.  The diagnosis was first 
degree bilateral pes planus with minimal symptoms.

The Veteran reported to the emergency room at a VA medical 
center in March 2004 complaining of worsening chronic 
bilateral foot pain.  He denied any swelling or deformity.  
Objective examination showed that he ambulated without 
difficulty with normal appearing bilateral feet.  He had 
diminished arches, no fascia tenderness or pain over the 
calcaneous or distal metatarsals, and no edema.  There also 
was normal circulation, sensation, and movement in the feet.  
The assessment was chronic bilateral foot pain.

On VA examination in May 2004, the Veteran complained of 
bilateral foot and heel pain.  The Veteran stated that, while 
on active service, gasoline drums "rolled up on both of his 
feet" while they were being unloaded.  Physical examination 
of the feet showed very mild pes planus, right greater than 
left, and some mild tenderness to deep pressure just distal 
to the heel on the plantar surface of both feet.  The 
assessment included pes planus and mild plantar fasciitis.

In a June 2004 addendum to the May 2004 VA examination 
report, the VA examiner stated that, after reviewing the 
Veteran's feet x-rays, he concluded that there was no pes 
planus and, if it were present, it was "very mild."  

On VA outpatient treatment in July 2004, no relevant 
complaints were noted.  Physical examination showed normal 
station and gait and no effusion.  Physical examination of 
the right foot showed no obvious bony abnormality, no edema, 
and some mild tenderness in the forefoot over the distal 
metatarsal area.  The assessment was right foot pain with no 
visible pes planus on either side.

In February 2005, the Veteran complained of pain in the right 
forefoot on ambulation or standing in one spot.  Objective 
examination showed pain on palpation of the plantar aspect of 
the metatarsal heads 2-4 on the right foot and marked atrophy 
of the plantar fat pads bilaterally.  The assessment was 
plantar atrophy and pes planus.

In June 2007, the Veteran complained that his feet were sore 
even when he used orthotics.  He denied any pain in his 
calves on ambulation.  He reported that he mowed his own lawn 
but did not wear his orthotics when in the house.  Objective 
examination showed no pain and crepitus at the bilateral 
subtalar joints.  The assessment was pes planus.  The Veteran 
was advised to wear his orthotics in the house and to keep 
his orthotics on through the evening until bedtime.

On private outpatient treatment with Janice M. Boughton, 
M.D., in July 2007, the Veteran complained of pain in his 
feet and legs.  He reported being told that his circulation 
was poor.  He stated that his feet "hurt all the time."  
Physical examination showed a normal gait and reduced 
sensation in the feet to vibration.  Dr. Boughton stated that 
the Veteran's foot and leg pain "may very well be due to 
vascular insufficiency and probably some neuropathy from 
excessive alcohol in the past."  The assessment included 
peripheral vascular insufficiency in the bilateral legs.

On private outpatient treatment with Dr. Boughton in 
September 2007, the Veteran complained of pes planus.  He 
reported being told by his VA physicians that his foot pain 
was due to his circulation.  He stated that his feet were 
very sore and hurt when he was active and when lying in bed.  
Physical examination showed no edema in his extremities, 
normal pulses in the right foot, and the left dorsal pedis 
pulse was "hard to palpate."  Both of the Veteran's feet 
were warm.  The Veteran's arches were low and the bottoms of 
his feet were tender.  The Veteran had a normal gait.  The 
assessment included pes planus.

On VA feet examination in September 2007, the Veteran 
complained of pes planus.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service VA treatment records.  This examiner 
noted that there was no evidence of any bone disease in these 
records.  The Veteran denied any history of foot trauma.  He 
reported flare-ups of foot joint disease one to three times a 
month which lasted for one day each time.  He also reported 
being able to stand for 15-30 minutes and to walk for 1-
3 miles.  He stated that he used orthotic inserts in his 
shoes to treat his bilateral pes planus.  He also stated that 
he had not been treated for bilateral pes planus for forty 
years until he started coming to the VA for treatment two 
years earlier.  The Veteran stated further that he had 
retired in 2006.

Physical examination of the left foot in September 2007 
showed objective evidence of painful motion in the strike of 
the foot and objective evidence of weakness with the Veteran 
stabilizing himself on the side of the examining table before 
standing up.  There was no objective evidence of left foot 
swelling, tenderness, instability, abnormal weight bearing, 
or vascular foot abnormality.  There also was no pronation or 
muscle atrophy.  Physical examination of the right foot 
showed objective evidence of painful motion with foot strike 
while walking.  There was no objective evidence of right foot 
swelling, tenderness, instability, weakness, or abnormal 
weight bearing.  There also was no pronation or muscle 
atrophy.  Bilateral flat feet without arches were present.  
X-rays showed a tiny plantar heel spur of the right 
calcaneous, a tiny plantar heel spur of the left calcaneous, 
and a posterior tibial artery calcification.  X-rays of the 
feet showed no changes since May 2004.  The diagnoses were 
bilateral pes planus and a tiny plantar heel spur of the left 
calcaneous.  

On VA bones examination in September 2007, the Veteran 
complained of a bilateral leg condition due to his bilateral 
pes planus.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records and post-
service VA treatment records.  This examiner again noted that 
there was no evidence of any bone disease in these records.  
The Veteran denied any history of trauma to the bones.  It 
was noted that the Veteran had provided a "nebulous 
description" of bilateral leg pain.  It also was noted that 
the Veteran did not need any assistive devices for walking.  
No flare-ups were reported.  Physical examination showed no 
evidence of leg shortening, abnormal bones or joints, or 
abnormal weight bearing.  There was no evidence of genu 
recurvatum.  X-rays of the tibia and fibula showed tendon 
spurs on the patellae bilaterally, three ossicles posterior 
to the left knee joint suspicious for loose bodies, no other 
bony abnormality, and bilateral arterial calcifications.  The 
diagnoses were tendon spurs on the patella bilaterally and 
bilateral arterial calcifications.  The VA examiner opined 
that the Veteran's vascular disease in the legs and tendon 
spurs on the patellae were not related to bilateral pes 
planus.

In a September 28, 2007, letter, a VA physician stated that, 
although he was not a podiatrist, it was at least as likely 
as not that the Veteran's bilateral leg complaints were 
caused in part or aggravated by pes planus.  This VA 
physician also stated that the Veteran's podiatrist should be 
contacted for a "more expert" opinion.

Dr. Boughton stated in a September 2007 letter that the 
Veteran had been her patient "for many years."  The Veteran 
recently had informed her of his increasing bilateral foot 
pain due to pes planus.  The Veteran also had informed her 
that, although his custom orthotics "initially . . . made a 
big difference," standing and walking had become 
increasingly painful for him.  Dr. Boughton noted that the 
Veteran had experienced some peripheral vascular disease but 
this did not impact his bilateral foot pain.  Physical 
examination of the Veteran showed very low arches and his 
feet were tender to palpation.  Dr. Boughton concluded that 
the Veteran's bilateral pes planus symptoms were getting 
worse.

On private outpatient treatment with Ronald W. Alm, D.P.M., 
in October 2007, the Veteran complained of daily foot pain.  
He stated that his first step out of bed was extremely 
painful.  He reported experiencing pain on the top and bottom 
of both feet for three months.  Objective examination showed 
pes planus on weight bearing.  The Veteran's feet blanched on 
elevation.  There was pain on palpation of the plantar 
fascia, post-tibial tendons, peroneal brevis tendons, 
infracalcaneal areas, and Achilles insertions.  There also 
was tenderness over the sinus tarsi bilaterally.  The 
assessment was pes plans symptoms not controlled with current 
orthotics, plantar fasciitis, post-tibial tendonitis, sinus 
tarsisit, peroneal brevis tendonitis, infracalcaneal 
bursitis, Achilles tendonitis, and worsening peripheral 
arterial occlusive disease of the left lower extremity.  
Dr. Alm recommended that the Veteran obtain better orthotics 
with less arch fill and rearfoot posts.  He also stated that 
the Veteran would benefit from taping his feet weekly and 
cortisone shots.

In a March 2008 letter, Dr. Alm stated that the Veteran 
needed new orthotics with extrinsic rearfoot posting and less 
arch fill.  Dr. Alm noted that the Veteran's current 
orthotics did not have the rearfoot post and moderate arch 
fill.  He concluded that the Veteran's symptoms would be 
controlled better with this change to his orthotics.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
bilateral leg disability, including as secondary to service-
connected bilateral pes planus.  The Veteran was not treated 
for a bilateral leg disability at any time during active 
service, including as secondary to bilateral pes planus.  The 
Veteran's service treatment records show only that second 
degree bilateral pes planus was noted at his separation 
physical examination in August 1945.  The Board acknowledges 
that the Veteran had active honorable combat service in World 
War II.  He does not contend, and the evidence does not show, 
however, that he incurred a bilateral leg disability as a 
result of his combat service.  Thus, the presumptions 
normally applicable for combat Veterans do not apply in this 
case.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It 
appears that the Veteran first was treated for a bilateral 
leg disability in July 2007, or more than 62 years after his 
service separation in June 1945, when Dr. Boughton diagnosed 
him as having peripheral vascular insufficiency in the 
bilateral legs.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Dr. Boughton concluded in July 2007 that the Veteran's 
peripheral vascular insufficiency in the bilateral legs "may 
very well be due to vascular insufficiency and probably some 
neuropathy from excessive alcohol in the past."  
Dr. Boughton also stated in a September 2007 letter that, 
although the Veteran experienced some peripheral vascular 
disease, this did not impact his bilateral foot pain.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board notes that, in a September 28, 2007, 
letter, a VA physician stated that, although he was not a 
podiatrist, it was at least as likely as not that the 
Veteran's bilateral leg complaints were caused in part or 
aggravated by pes planus.  This VA physician also stated that 
the Veteran's podiatrist should be contacted for a "more 
expert" opinion.  The basis for this VA physician's 
September 28, 2007, opinion is not clear.  Indeed, he does 
not even identify the veteran's leg complaints.  This 
physician also did not provide any rationale or clinical data 
to support his opinion.  See Bloom, 12 Vet. App. at 187, and 
Black, 5 Vet. App. at 180.  Accordingly, the Board finds that 
the September 28, 2007, opinion from a VA physician is not 
probative on the issue of whether the Veteran's bilateral leg 
disability is related to active service, including as 
secondary to service-connected bilateral pes planus.

By contrast, the VA examiner who actually examined the 
Veteran's feet and bones on two VA examinations in September 
2007 concluded after an very thorough physical examination 
that the Veteran's current vascular disease in the legs and 
tendon spurs on the patellae were not related to bilateral 
pes planus-presumably, not caused or worsened by the pes 
planus.  This VA examiner noted that the Veteran had 
provided, at best, a "nebulous description" of his claimed 
bilateral leg pain.  This VA examiner also clearly indicated 
which clinical data supported her rationale.  In summary, the 
competent medical evidence does not link the Veteran's 
bilateral leg disability to active service, including as 
secondary to service-connected bilateral pes planus.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions.  The Board notes 
that lay statements may support a service connection claim by 
describing lay observable events or the presence of 
disability or symptoms of disability which may be observed by 
laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In other words, the 
Veteran is competent to discuss his bilateral foot pain.  As 
a lay person, however, he is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral leg 
disability as secondary to service-connected bilateral pes 
planus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


